           Case 2:18-cr-00079-JMV Document 74 Filed 05/28/19 Page 1 of 1 PageID: 176
                                    UNITED STATED DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                       MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                                 DATE: May 28, 2019
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:
                                                               DOCKET # 18-79
UNITED STATES OF AMERICA
            vs.
Joseph Taub


APPEARANCES:

Daniel Shapiro, AUSA for Government
Zack Intrater, AUSA for Government
Larry Lustberg, Esq. for Defendant
Steven Yurowitz, Esq. for Defendant
Jack Arseneault, Esq. for Defendant
Greg Jones, Esq. for Defendant
Defendant present.

Nature of Proceedings: STATUS CONFERENCE

Counsel advised the Court as to the status of this matter and possibility of a superseding indictment.

Time Commenced: 3:00
Time Adjourned: 4:00
Total Time: 1:00


                                                      RoseMarie Olivieri
                                                     SENIOR COURTROOM DEPUTY
